                                       Case 2:19-cv-00352-RFB-EJY
                                         Case                     Document42
                                               4:19-cv-01668-YGR Document  37-7   Filed
                                                                              Filed     12/20/19
                                                                                     10/09/19    Page
                                                                                               Page 1 of11of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    LILY, ET AL.,                                     CASE NO. 19-cv-01668-YGR
                                   7                 Plaintiffs,
                                                                                          ORDER DENYING MOTION TO DISMISS
                                   8           vs.
                                                                                          Re: Dkt. No. 35
                                   9    KENNETH BRESLIN,
                                  10                 Defendant.

                                  11

                                  12          On October 8, 2019, the Court heard oral argument on defendant’s motion to plaintiffs’
Northern District of California
 United States District Court




                                  13   complaint, which was fully briefed. (Dkt. Nos. 35. 37. 39.) As stated on the record, and

                                  14   confirmed herein, having carefully considered the briefing and arguments submitted in this matter,

                                  15   the Court DENIES defendant’s motion. (See Dkt. No. 41.)

                                  16          Accordingly, and as noted on the record, defendant SHALL file an answer by no later than

                                  17   October 29, 2019. Additionally, and as noted on the record, the Court SETS an initial case

                                  18   management conference for Monday, December 2, 2019 on the Court’s 2:00 p.m. calendar in

                                  19   Courtroom 1 of the Federal Courthouse located at 1301 Clay Street in Oakland, California. By

                                  20   Monday, November 25, 2019, the parties shall file a joint case management statement in

                                  21   compliance with the Civil Local Rules of the Northern District of California and this Court’s

                                  22   Standing Order in Civil Cases.

                                  23          This Order terminates Docket Number 35.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: October 9, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  27                                                      UNITED STATES DISTRICT COURT JUDGE
                                  28
